
	
		II
		112th CONGRESS
		2d Session
		S. 3038
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  certain women’s footwear, not covering the ankle, designed to be worn in lieu
		  of, but not over, other footwear as a protection against water, oil, grease, or
		  chemicals or cold or inclement weather.
	
	
		1.Certain women’s footwear, not
			 covering the ankle, designed to be worn in lieu of, but not over, other
			 footwear as a protection against water, oil, grease, or chemicals or cold or
			 inclement weather
			(a)In
			 generalHeading 9902.23.83 of the Harmonized Tariff Schedule of
			 the United States (relating to certain women's footwear, not covering the
			 ankle, designed to be worn in lieu of, but not over, other footwear as a
			 protection against water, oil, grease, or chemicals or cold or inclement
			 weather) is amended—
				(1)in the article
			 description, by striking $20/pair and inserting
			 $23/pair; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
